Case 19-01697-5-JNC         Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30            Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  In re                                               Case No.: 19-10641

 CAH ACQUISITION COMPANY 12, LLC                      Chapter 11

                         Debtor.


                            DEBTOR'S EMERGENCY MOTION
                     PURSUANT TO 11 U.S.C. §§ 105(a), 363(b), AND 507(a)
                      FOR AUTHORITY TO PAY PREPETITION WAGES

          CAH Acquisition Company 12, LLC, debtor and debtor-in-possession in the above-

 captioned case ("Debtor"), files this motion ("Motion") for entry of an order under 11 U.S.C. §§

 105, 363 and 507 authorizing Debtor to (i) pay prepetition wages, salaries, and other cash

 compensation to its employees; (ii) pay payments for which prepetition payroll deductions,

 contributions, withholdings, garnishments or taxes were withheld; (iii) pay all prepetition

 employee-funded and other insurance premiums, and (iv) pay all processing costs and

 administrative expenses relating to the foregoing.

          In support of this Motion, Debtor states:

                                   JURISDICTION AND VENUE

          1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2).

          2.     Venue is proper under 28 U.S.C. §§ 1408 and 1409.

          3.     The statutory predicates for the relief sought include 11 U.S.C. §§ 105, 363, 507,

 and Federal Rule of Bankruptcy Procedure 6003.
Case 19-01697-5-JNC           Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30             Page 2 of 9




                                            BACKGROUND

            4.      On April 1, 2019 (the "Petition Date"), Debtor filed its voluntary petition for

 relief pursuant to chapter 11 of title 11 ofthe United States Code (the "Bankruptcy Code")in this

 Court (the "Bankruptcy Court").

            5.      Debtor operates Fairfax Community Hospital ("Hospital"), a 15-bed Critical

 Access Hospital, located in Fairfax, Oklahoma. "Critical Access Hospital" is a designation given

 to eligible rural hospitals by the Centers for Medicare and Medicaid Services which is limited to

 hospitals having 25 or fewer acute care in-patient beds and which are located more than 35 miles

 from another hospital, among other requirements.

        6.          Debtor continues to operate its business as a debtor-in-possession pursuant to

 Sections 1107(a) and 1108 ofthe Bankruptcy Code. The United States Trustee has not appointed

 any official committees in this case, and no request has been made for the appointment of a

 trustee or examiner.

        7.          Debtor currently employs 47 persons (collectively,"Employees").

        8.          In the ordinary course of business, Employees are paid every two weeks in

 arrears.        The Employees have not been paid their prepetition wages and salaries for

 approximately 9 weeks prior to the Petition Date.

        9.          By this Motion, the Debtor is proposing to pay the payroll that was due to be paid

 on March 29, 2019 (which covers pay period March 10 through March 23) (the "March 29

 Payroll") as well as the payroll due to be paid on April 12, 2019(which covers pay period March

 24 through April 6)(the "April 12 Payroll"). The March 29 Payroll calls for a total payment of

 $108,109, which consists of$74,186 of net compensation and $33,923 of payroll tax obligations.



                                                     2
Case 19-01697-5-JNC        Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30              Page 3 of 9




 It is anticipated that checks for the March 29 Payroll would be cut and immediately delivered to

 the Employees upon entry of the orders approving this Motion and the proposed Section 364

 Financing.

         10.    The April 12 Payroll consists of nine (9) pre-petition payroll days and five (5)

 post-petition payroll days. The April 12 Payroll is expected to consist of a total of approximately

 $77,298 of pre-petition wages, consisting of $53,043 of pre-petition net compensation and

 $24,255 of pre-petition payroll tax obligations. It is anticipated that checks for the April 12

 Payroll will be delivered to the Employees on April 12, 2019. The April 12 Payroll is also

 expected to include a total of $47,027 in post-petition wages, consisting of $32,271 of post-

 petition net compensation and $14,756 of post-petition payroll tax obligations.

         1 1.   The Debtor is, by this Motion, seeking to pay one Employee pre-petition wages in

 excess of the $13,650.00 statutory cap imposed by Bankruptcy Code Section 507(a)(4). Such

 individual is a physician's assistant and a key employee of the Debtor. This Employee is owed

 $18,866 in gross pre-petition compensation for the March 29 Payroll, and $12,127.99 in gross

 pre-petition compensation for the April 12 Payroll, for total pre-petition compensation of

 $30,994. Such individual's April 12 Payroll will also include gross post-petition compensation

 in the amount of $6,738. The amounts being sought to be paid to this individual are part of, and

 not in addition to, the amounts set forth in paragraphs 9 and 10 hereof.

        12.     The Debtor is not seeking to take any deductions for medical and dental benefits,

 additional life insurance, 401K contributions or any other Employee-related benefit plan

(collectively, the "Benefits Deductions"). The Debtor has been informed by Employees that




                                                  3
Case 19-01697-5-JNC        Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30             Page 4 of 9




 Benefits Deductions have not been handled appropriately in the last several months. Multiple

 Employees have complained that although Benefits Deductions have been withheld from

 paychecks, health care providers have informed them their benefits were not available. Benefit

 Deductions were historically withheld and paid to EmpowerHMS, the Debtor's parent entity,

 which was responsible for administering the benefits. It is believed that EmpowerHMS has

 failed to actually provide the benefits for quite some time. Since the Debtor is unable to ensure

 that EmpowerHMS will properly apply Benefits Deductions, the Debtor is not withholding those

 amounts from the Employees' paychecks. Additionally, the Debtor is not proposing to pay out

 paid time off ("PTO") in the current pre and post-petition amounts disclosed in this

 Motion. There is no documented information available on the status of the Employees' PTO

 balances, and the Debtor has no way of verifying whether or not Employees have PTO available

 for use.

        13.     A summary of the upcoming payroll for current employees ("Payroll") is attached

 hereto as Exhibit "A."
                              BASIS FOR RELIEF REQUESTED

        14.     This Motion seeks approval to pay pre-petition wages in order to avoid potentially

 irreparable harm to the Employees, the Hospital and its patients and the reorganization efforts of

 Debtor.

        15.    Section 363(b)(1) ofthe Bankruptcy Code provides:

        The trustee, after notice and a hearing, may use, sell, or lease, other than in the
        ordinary course of business, property of the estate.

 1 1 U.S.C. § 363(b)(1). This section gives the court "broad flexibility in tailoring its orders to

 meet a wide variety of circumstances." In re Ionosphere Clubs, Inc., 98 B.R. 174,


                                                 4
Case 19-01697-5-JNC        Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30              Page 5 of 9




 175 (Bankr. S.D.N.Y. 1989). Before the Court can apply section 363(b) in its favor, the debtor

 must "articulate some business justification, other than mere appeasements of major creditors."

 Id. (the debtor gave "sound business reasons for its decision to pay pre-petition wages," those

 reasons being that it was necessary to "serve and protect its business and ultimately reorganize,

 retain its currently working Employees and maintain positive employee morale"). Here, Debtor's

 request to pay prepetition amounts related to the employee obligations satisfies this standard

 because the failure to do so almost certainly would have a material adverse impact on Debtor's

 day-to-day operations, the care for Debtor's patients and the continuing viability of this Critical

 Access Hospital.

        16.     Section 105(a) of the Bankruptcy Code further provides in pertinent part:

        The court may issue any order, process, or judgment that is necessary or
        appropriate to carry out the provisions of this title.

 This equitable power is granted to effect the policy of chapter 11 to rehabilitate the debtor,

 Ionosphere Clubs, 98 B.R. at 176-77, and to "create a flexible mechanism that will permit the

 greatest likelihood of survival of the debtor and payment of creditors in full or at least

 proportionately." Mich. Bureau of Workers' Disability Comp. v. Chateaugay Corp. (In re

 Chateaugay Corp.), 80 B.R. 279, 287(S.D.N.Y. 1987).

        17.     Under the "doctrine of necessity" or "necessity of payment" rule, first articulated

 in Miltenberger v. Logansport Ry. Co., 106 U.S. 286 (1882), bankruptcy courts can exercise

 these equitable powers "to authorize a debtor in a reorganization case to pay pre-petition claims

 where such payment is essential to the continued operation of the debtor." Ionosphere Clubs, 98

 B.R. at 176; see also In re Lehigh & N.E. Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981)(payment of



                                                 5
Case 19-01697-5-JNC          Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30              Page 6 of 9




 a claim arising before reorganization is authorized if it is "essential to the continuing operation of

 the [debtor]");

         18.       The doctrine of necessity permits a deviation from the equal treatment of creditors

 because "otherwise there will be no reorganization and no creditor will have an opportunity to

 recoup any part of its prepetition claim." In re United Am., Inc., 327 B.R. 776, 781 (Bankr. E.D.

 Va. 2005); In re NVR L.P., 147 B.R. 126, 128 (Bankr. E.D. Va. 1992) (necessity of payment

 exception "well-established in bankruptcy common law").

        19.        While § 105(a) alone is sufficient, see Ionosphere Clubs, 98 B.R. at 176, other

 courts have applied it in conjunction with §§ 1107(a) and 362(d) to allow payment of prepetition

 claims under the doctrine of necessity. See In re CoServ, L.L.C., 273 B.R. 487, 496 (Bankr. N.D.

 Tex. 2002)(holding that there are occasions when the debtor in possession's fiduciary duty to

 protect and preserve the estate "can only be fulfilled by the preplan satisfaction of a prepetition

 claim"); In re CEI Roofing, Inc., 315 B.R. 50, 59 (Bankr. N.D. Tex. 2004) (opining that the

 debtor-in-possession and its "critical vendors" could request relief under § 362(d) for cause, such

 cause "being the urgency and necessity of paying the prepetition claims, such payment being the

 only means of protecting the going concern value ofthe operating business in Chapter 11").

        20.     Further, Rule 6003 of the Federal Rules of Bankruptcy Procedure provides that the

 bankruptcy court, if"necessary to avoid immediate and irreparable harm," may grant relief early

 in a case to "use, sell, lease, or otherwise incur an obligation regarding property of the estate,

 including a motion to pay all or part ofa claim that arose before thefiling ofthe petition .

    "(emphasis added). Thus, Rule 6003 specifically contemplates granting relief to honor




                                                    6
Case 19-01697-5-JNC           Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30              Page 7 of 9




 prepetition claims where necessary to preserve the estate and the debtor's prospects for

 reorganization and provides guidance on whether such authority should be granted immediately or

 delayed. As set forth herein, the relief requested in this Motion is necessary to avoid immediate

 and irreparable harm to the Debtor's Hospital and its patients. Accordingly, immediate approval

 is appropriate.

        21.        Debtor's Employees, patients and the governing bodies of Fairfax, Oklahoma and

 surrounding communities are understandably anxious about the bankruptcy filing. Many of

 Debtor's Employees rely exclusively on their wages from Debtor to meet their monthly financial

 obligations. Debtor believes that it would cause serious hardship upon its Employees and

 detrimental to the morale of the Employees to deny them payment of their wages and salaries

 during the pendency of this bankruptcy case. If the payment of their wages is disrupted or

 disallowed by virtue of the bankruptcy case, it will adversely affect the Employees' own

 financial situation, causing some, perhaps a significant number, of the Employees to seek other

 employment which would substantially impair Debtor's reorganization efforts and jeopardize the

 continuation of the Hospital.

        22.        The continued productive participation by its Employees is crucial to the ability of

 the Debtor to reorganize and for the Hospital to remain open to serve the citizens of Oklahoma.

 Consequently, Debtor believes that it is in the best interest of this bankruptcy estate and the

 creditors as well as the community that these Employees receive their compensation on a timely

 basis, which entails post-petition payment oftheir prepetition claims.




                                                    7
Case 19-01697-5-JNC          Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30           Page 8 of 9




             23.    Finally, Debtor believes the vast majority of the prepetition wage obligations

 seeks authority to fund would be entitled to priority treatment under §§ 507(a) and (a)(5) of the

 Bankruptcy Code.
                                               CONCLUSION

             WHEREFORE, Debtor respectfully requests that the Court enter an Order authorizing it

 to pay the upcoming Payroll, including the prepetition portions, and granting such further relief

 as is just and proper.

                                               DOERNER,SAUNDERS,DANIEL &
                                               ANDERSON,L.L.P.
                                               By: /s/Sam G. Bratton II
                                                    Sam G. Bratton II, OBA No. 1086
                                                    J. Patrick Mensching, OBA No.6136
                                                    Williams Center Tower II
                                                   Two West Second St., Suite 700
                                                   Tulsa, Oklahoma 74103
                                                   Telephone(918)582-1211
                                                   Facsimile(918)591-5360
                                                   sbratton@dsda.com
                                                   pmensching@dsda.com

                                                       Prospective Counselfor Debtor



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of April, 2019, I electronically transmitted the
 foregoing document to the Clerk of the Court using the ECF System for filing and transmittal of
 a Notice of Electronic Filing to the ECF Registrants in the above case.

                                                       /s/ Sam G. Bratton II
                                                       Sam G. Bratton II

 4967335.1




                                                   8
     Case 19-01697-5-JNC       Doc 22 Filed 04/03/19 Entered 04/03/19 12:08:30                          Page 9 of 9




                                                               Pre Petition                           Post Petition

                                                                          3.24.19 - 4.1.19            4.2.19 - 4.6.19
                                   Paycycle     3.10.19 - 3.23.19
                                                                       Estimated 9 of 14 days     Estimated 5 of 14 days

                      Compensation (Net)                    $74,186                   $53,043                  $32,271
                     Payroll Tax Obligation                 $33,923                   $24,255                  $14,756
                                     Total:                $108,109                   $77,298                  $47,027

                         * Estimate is based on 3.10.19 - 3.23.19 pay period hours
                 3.24.19 - 4.6.19 is full pay period (2nd part of Pre-Petition + Post Petition)



                                Gross per employee over $13,650.00*
                                                         Pre Petition                                 Post Petition
        Name              Title                 Gross                          Gross                     Gross
Thomas Engle     PHYSICIAN ASST                       $18,866                     $12,127.99                  $6,737.77
                                  Total               $18,866                        $12,128                     $6,738




                                                     EXHIBIT
